DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s amendment of June 16, 2021.
Response to Arguments
Applicant’s argument, see Remarks filed June 16, 2021, section 2. regarding the 35 USC 112(b) rejection of claims1, 8 and 16, and claims 2-7, 9-15 and 17-20 have been considered and are persuasive. The rejection is withdrawn. 
Applicant’s argument, see Remarks section 3.  regarding the 35 USC 102 or alternately the 35 USC 103 rejection of claims 1-15 have been considered but are not persuasive. Applicant argues, amended claims 1 and 8 recite the textured outer surfaces of the cladding is textured with features that appear clear to a naked eye. Although Hu does not specifically disclose the appearance of the light scattering surface (109), this limitation is inherent, because the features are smaller than visible wavelengths.  Hu discloses that the scattering features are produced by the wet-etching technique disclosed in Wei et al. (US 6,905,627). In that reference, chemical etching of an optical  fiber tip is illustrated in Fig. 10B. Surface features much smaller than 1  m are shown, and therefore these features are smaller than the wavelength of visible light.   It is well established that features smaller than the visible wavelengths on a transparent material will not reflect light well, and therefore will appear clear to the naked eye. See for example Chattopadhyay et al. “Anti-reflecting and photonic nanostructures”, Materials Science and Engineering: R: Reports, Volume 69, Issues 1–3, 20 June 2010, Pages 1-35. P. 2, 2nd para. “It is common, real world knowledge that smooth surfaces shine more than rough ones. This simple sentence contains the very basic idea of anti-reflection (AR) that in order to reduce reflection or shine one has to impart roughness to the surface”.  Chattopadhyay further describes examples of random surface features, similar to the instant application, in which “substrate st para. and Figs. 2.6 & 2.7) which provide a low reflectivity.  Therefore, the limitation “appear clear to a naked eye” is inherent.
Applicant further argues, Remarks, sections 4-5 that Hou is silent on the thickness of the high-index polymer coating and that the high-index polymer coating causes destructive interference, so that the amended limitations of claim 16  “the AR coating has an optical thickness at the second wavelength equal to an odd multiple of a quarter of the second wavelength” and “causes portions of the second beam reflected at an interface between the cladding and the AR coating and at an outer surface of the AR coating to destructively interfere with each other” are not disclosed.  This argument has been fully considered and is persuasive;  therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly discovered reference. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hou et al. (US 2014/0211818) in view of Jaksic, Micro and Nanophotonics for Semiconductor Infrared Detectors: Towards an Ultimate Uncooled Device, Springer (2014), pp. 70-71.
With regard to claim 16, Hou discloses in Fig. 1A, an optical fiber comprising: 
A core  (19) to guide a first beam at a first wavelength
A cladding (12)  disposed about the core, to guide a second beam at a second wavelength
An anti-reflection  (AR) coating (high-index polymer layer 15) disposed about a portion of the cladding, which prevents internal reflection of the second beam at an interface between the cladding and the anti-reflection coating

Hou does not specifically disclose the thickness of the AR coating, nor that the AR coating causes portions of the second beam reflected at an interface between the cladding and the AR coating and an outer surface of the AR coating to destructively interfere with each other. However, Jaksic teaches (p. 71, section 2.6.1)  in the field of anti-reflection interference films, that maximum transmission (anti-reflectivity) is obtained when the dielectric films (coating) have an optical thickness equal to the targeted quarter wavelength multiplied by an odd integer.  Applying the teaching of Jaksic to the AR coating on the optical fiber of Hou results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to apply the teaching of Jaksic to obtain a maximum transmission (anti-reflectivity) so that  the second beam is maximally transmitted at the outer surface of the fiber.
With regard to claim 17, the anti-reflection coating of Hou causes the beam to exit the cladding without reflecting at the interface between the cladding and the anti-reflection coating. 
Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hu (8,355,608).
With regard to claim 1, Hu discloses (see Fig. 1A1-1A3 & 5th col. lines 1-9 and 65-67 and 6th col. lines 1-2) an optical fiber cladding stripper comprising:
a core  (106) to guide a first beam at a first wavelength;
a cladding (first cladding 107), disposed about the core, to guide a second beam at a second wavelength (pump light), the cladding having an outer surface,
wherein a portion (109)  of the outer surface  is textured  (rough surface on cladding layer that is configured to scatter cladding light) with features smaller than the second wavelength to avoid internal reflection of the second beam at the outer surface of the cladding (6th col. lines 7-22). The portion (109) is formed by wet etching the exterior surface of the cladding layer such as described in US Pat. No. nd para. “It is common, real world knowledge that smooth surfaces shine more than rough ones. This simple sentence contains the very basic idea of anti-reflection (AR) that in order to reduce reflection or shine one has to impart roughness to the surface”.  Chattopadhyay further describes examples of random surface features, similar to the instant application, in which “substrate material is mixed with air on a subwavelength scale” (Section 2.2, 1st para. and Figs. 2.6 & 2.7) which provide a low reflectivity.  Therefore, the limitation “appear clear to a naked eye” is inherent.
With regard to claim 8 Hu discloses  a method of operating an in-line fiber cladding dissipation device comprising
guiding a pump beam through a first portion of a cladding of an optical fiber ( 5th col. lines 1-9) the pump beam amplifying another (signal) beam propagating through the core of the optical fiber (4th col. lines 50-59)
preventing internal reflection of the pump beam at an outer surface of a second portion of the cladding of the optical fiber so as to cause the pump beam to exit the optical fiber         th col. lines 7-22)
	             Hu and Wei do not disclose that the textured portion of the outer surface of the second portion of the cladding appears clear to a naked eye. However, this limitation is inherent. It is well established that features smaller than the visible wavelengths on a transparent material will not reflect light well, and therefore will appear clear to the naked eye. See for example Chattopadhyay et al. “Anti-reflecting and photonic nanostructures”, Materials Science and Engineering: R: Reports, Volume 69, Issues 1–3, 20 June 2010, Pages 1-35. P. 2, 2nd para. “It is common, real world knowledge that smooth surfaces shine more than rough ones. This simple sentence contains the very basic idea of anti-reflection (AR) that in order to reduce reflection or shine one has to impart roughness to the surface”.  Chattopadhyay further describes examples of random surface features, similar to the instant application, in which “substrate material is mixed with air on a subwavelength scale” (Section 2.2, 1st para. and Figs. 2.6 & 2.7) which provide a low reflectivity.  Therefore, the limitation “appear clear to a naked eye” is inherent.
With regard to claim 9, Hu discloses that the scattering portion (109) is formed by wet etching the exterior surface of the cladding layer such as described in US Pat. No. (6,905,627) by Wei et al. Wei describe technique for chemically etching a fiber to form a light scattering surface; as shown in Fig. 10A the scattering features are a small fraction of a 1 micrometer. For typical pump wavelengths in the art, e. g. 500nm to 2000 nm, such features are a fraction of the pump (second) wavelength. Alternatively, it would have been obvious to one skilled in the art, e. g. an optical engineer, that scattering is promoted by features that are smaller than the pump wavelength.
With regard to claims 2 and 10, the scattering features are random (see Fig. 10A of Wei).
With regard to claims 3 and 11, the scattering portion (109) is formed by wet etching the exterior surface of the cladding layer such as described in US Pat. No. (6,905,627) by Wei et al. Wei describe technique for chemically etching a fiber to form a light scattering surface; as shown in Fig. 10A 
With regard to claims 4 and 12, the scattering features cause the pump beam to exit the cladding without reflection at the outer surface of the cladding.
With regard to claims 5 and 13, the optical fiber is within a metal tube (5th col. line 17-26) ; as shown in the embodiment of Fig. 4D the outer diameter of the fiber (405) is smaller than the inner diameter of the metal tube (421). 
With regard to claims 6 and 14, the tubular absorber is thermally isolated from the optical fiber (by being situated away from the fiber) and configured to absorb the pump (second) beam exiting the cladding (5th col. line 17-26). 
With regard to claims 7 and 15, these elements are inherent in an optical amplifier to create the signal  (first) and pump (second) beams and to provide the gain to amplify the first beam. The Examiner takes Official Notice of this fact.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huo as applied to claims 15-17 above, and further in view of  Hu (8,355,608). 
With regard to claim 18, Huo does not disclose that the optical fiber is enclosed in a tubular absorber, the fiber having an outer diameter smaller than an inner diameter of the metal tube. However, Hu teaches in the same field of endeavor, an optical fiber comprising:  a core  (106) to guide a first beam at a first wavelength; a cladding (first cladding 107), disposed about the core, to guide a second beam at a second wavelength (pump light), the cladding having an outer surface, wherein a portion (109)  of the outer surface  is textured  (rough surface on cladding layer that is configured to scatter cladding light) to avoid internal reflection of the second beam at the outer surface of the cladding (6th col. lines 7-22). The entire th col. line 17-26) ; as shown in the embodiment of Fig. 4D the outer diameter of the fiber (405) is smaller than the inner diameter of the metal tube (421). The metal tube absorbs the pump light that exits the cladding. It would have been obvious to one skilled in the art, e. g. an optical engineer, to provide the metal tube enclosing the optical fiber of Huo, for the same purpose of absorbing pump light exiting the cladding.
With regard to claim 19,  the tubular absorber is thermally isolated from the optical fiber (by being situated away from the fiber) and configured to absorb the pump (second) beam exiting the cladding (Hu, 5th col. line 17-26). 
With regard to claim 20, Hu discloses in fig. 16 a fiber amplifier system comprises  a laser (161) to emit the first (signal) beam,   pump laser diode (153) to emit the second beam, and  gain fiber (150) in optical communication with the laser, pump laser, and the optical fiber  cladding light stripper (20), to amplify and guide the first (signal) beam to the optical fiber and to guide the second (pump) beam. It would have been obvious to one skilled in the art, e. g. an optical engineer, to include the elements taught by Hu since they are necessary for the operation of the fiber amplifier in which the optical fiber cladding stripper is configured.
Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645